ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing filed in this court on May 11, 1998, acknowledging that the instant appeal might have been timely in light of the mailbox rule. See Haag v. State, 591 So.2d 614 (Fla.1992). However, on the merits, we affirm. Appellant’s motion for correction of sentence is an abuse of process and is legally insufficient because it fails to allege a proper basis for relief under Rule 3.800(a). See generally, Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991) (on rehear*1321ing en banc), rev. denied, 613 So.2d 5 (Fla.1992).
DAUKSCH, HARRIS and PETERSON, JJ., concur.